Order entered June 12, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00755-CR

                                EX PARTE BENJAMIN BURCH

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-00319-Q

                                              ORDER
        The Court has received appellant’s notice of appeal from the trial court’s order denying

his pretrial application for writ of habeas corpus raising a double jeopardy challenge. Although

the trial court issued its order on March 28, 2014 and the notice of appeal was filed on April 10,

2014, the notice of appeal was not forwarded to this Court until June 10, 2014. This is an

accelerated appeal under Texas Rule of Appellate Procedure 31.

        We ORDER the Dallas County District Clerk to file the clerk’s record in the appeal by

JUNE 30, 2014. In addition to the documents related to the habeas corpus proceedings, the

clerk’s record shall contain the trial court’s certification of appellant’s right to appeal.

        We ORDER Marissa Garza, official court reporter of the 204th Judicial District Court, to

file, by JUNE 30, 2014, the reporter’s records of all hearings related to appellant’s application

for writ of habeas corpus.
        We ORDER appellant to file his brief by JULY 18, 2014. We ORDER the State to file

its brief by AUGUST 8, 2014. If any party does not file its brief by the date specified, the

appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted without oral argument on September 4, 2014 to a panel

consisting of Justices O’Neill, Lang-Miers, and Brown.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court; Marissa Garza, official

court reporter, 204th Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;

and to counsel for all parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE